United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2174
Issued: March 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 4, 2008 appellant filed a timely appeal from an October 1, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his claim for a schedule
award and an April 29, 2008 nonmerit decision denying his request for reconsideration. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant’s employment injury resulted in a permanent
impairment to a scheduled member entitling him to a schedule award; and (2) whether the Office
properly denied appellant’s request for further merit review.
FACTUAL HISTORY
On March 30, 2000 appellant, then a 44-year-old rehabilitation employee, filed a claim
for an occupational disease (Form CA-2) alleging that on September 27, 1996 he became aware
of multiple injuries to his neck and back, including stenosis, a herniated cervical disc, a bulging
disc in his low back, pain and numbness in the legs, arms and hands and muscle spasms. He

contended that on March 23, 1998 he realized these conditions were related to his prior
employment injuries.1 By decision dated April 3, 2000, the Office accepted appellant’s claim for
an exacerbation of a preexisting mild C6-7 radiculopathy. In an August 6, 2001 decision, it also
accepted chronic bilateral C6-7 radiculopathy.
On September 6, 2002 appellant filed a claim for a schedule award (Form CA-7). In a
letter dated September 24, 2002, the Office requested that appellant provide a physician’s
opinion evaluating the permanent impairment to his upper extremities in accordance with the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides), fifth edition, 2001.
In a February 25, 2004 medical report, Dr. Matthew J. Murnane, Board-certified in
clinical neurophysiology and neurology, referenced a February 5, 2004 report where he
determined that appellant sustained 30 to 40 percent whole body impairment.2 He addressed a
right median neuropathy and a borderline median neuropathy in appellant’s wrists, finding that
while the conditions were of an uncertain clinical significance, they might make the overall body
disability closer to 40 percent.
In a letter dated May 28, 2004, the Office notified Dr. Murnane that his evaluation of
permanent impairment should only address appellant’s accepted conditions of mild chronic
bilateral C6-7 radiculopathy. It also noted that schedule awards may not be paid for impairment
of the back. The Office requested that Dr. Murnane provide the date of appellant’s maximum
medical improvement.
In a June 20, 2004 medical report, Dr. Murnane opined that appellant reached maximum
medical improvement on February 18, 2004, the date of his last appointment. Nerve conduction
studies and electromyography did not show any objective findings of radiculopathy. Physical
examination revealed normal strength, preserved deep tendon reflexes and preserved sensation in
the extremities. However, a magnetic resonance imaging (MRI) scan showed a severely
degenerated disc at the C6-7 disc with some remodeling of the cervical cord and foraminal
stenosis of the right side and a bulging disc at C5-6. Using Table 75, at page 113 of the A.M.A.,
Guides, fourth edition, Dr. Murnane determined that appellant sustained six percent impairment
for intervertebral disc “unoperated on, stable, and with medically documented injury, pain and
rigidity associated with moderate to severe degenerative changes on structural tests; includes
unoperated on herniated nucleus pulposus with or without radiculopathy.” He added one percent
impairment for multiple level involvements to account for the C5-6 disc bulging, concluding that
appellant had a seven percent whole body impairment. Dr. Murnane also addressed the injury
model of assessment, discussed in Table 73, at page 110 of the A.M.A., Guides, fourth edition.
He opined that this model of evaluation would require an estimation, as the impairment would
fall between two categories, and was not the most appropriate form of evaluation.

1

Appellant previously sustained a cervical, shoulder and low back strain on May 27, 1988 in his capacity as a
mail handler.
2

This document is absent from the record.

2

On March 23, 2005 appellant was examined by a second opinion physician, Dr. Patrick J.
Hughes, a Board-certified neurologist. Based on a review of appellant’s medical history,
Dr. Hughes determined that appellant reached maximum medical improvement six months after
his September 27, 1996 injury. Physical examination revealed normal strength and reflexes and
intact sensation in the upper and lower extremities. Using the A.M.A., Guides, fifth edition,
Dr. Hughes determined that appellant did not sustain any permanent impairment related to his
work injury.
The Office determined that a conflict of medical opinion arose between Drs. Hughes and
Murnane, as to appellant’s degree of impairment. It referred the case to an impartial medical
examiner, Dr. Gabriel Aguilar, a Board-certified neurological surgeon. The Office requested that
Dr. Aguilar determine whether appellant sustained any impairment of his upper extremities.
In a December 27, 2005 medical report, Dr. Aguilar discussed appellant’s recent MRI
scan which revealed significant cervical spondylosis throughout the cervical spine with mild to
moderate canal narrowing, particularly at the C3-4, C5-6 and C6-7 levels, with multiple
foraminal narrowing and a small central disc protrusion at C3-4. An electromyogram (EMG) of
the upper extremities showed mild-to-moderate median neuropathy at the wrists with no
evidence of cervical radiculopathy. Dr. Aguilar determined that appellant reached maximum
medical improvement in 1998. He concluded that, according to Table 15-5, at page 392 of the
A.M.A., Guides, fifth edition, appellant was between categories two and three of the diagnosticrelated estimate for cervical spine impairment and provided an estimated whole person
impairment of 15 percent.3
On March 2, 2006 the Office referred appellant’s case to an Office medical adviser to
determine the extent of permanent impairment to appellant’s extremities. In a March 26, 2006
report, the Office medical adviser concluded that Dr. Aguilar did not document any objective
neurological deficiency of the upper or lower extremities and assessed a zero percent permanent
impairment.
In a letter dated March 24, 2006, the Office requested Dr. Aguilar to clarify whether
appellant had any impairment to his extremities. It sent a second request for information on
July 25, 2006. In an August 10, 2006 letter, Dr. Aguilar replied that his medical reports and
neurological examination were “quite clear.” On September 21, 2006 the Office made a third
request for information. Dr. Aguilar failed to reply.
The Office then referred appellant to a second impartial medical examiner, Dr. Robert
Mantica, a Board-certified orthopedic surgeon, to resolve the conflict of medical opinion.
Dr. Mantica examined appellant on March 21, 2007. Appellant presented pain and numbness in
his upper extremities. Physical examination revealed a decreased range of movement in the
cervical spine, but no evidence of decreased range of motion in the upper or lower extremities.
Dr. Mantica further noted intact sensation, symmetrical reflexes and full muscle strength in the
upper and lower extremities. He agreed with Dr. Murnane’s finding of a seven percent whole

3

Dr. Aguilar referenced an October 12, 2005 letter where he described the details of appellant’s physical
examination. This document is not a part of the record.

3

body impairment based on MRI scans reporting severe degenerative disc disease at C6-7 and, to
a lesser extent, at C5-6.
In a May 21, 2007 report, the Office medical adviser determined that, based on
Dr. Mantica’s normal neurological examination, appellant sustained a zero percent permanent
impairment in the upper and lower extremities. The medical adviser noted Dr. Mantica’s
determination of a seven percent whole person impairment based on structural degenerative
changes to the spine but opined that the Office does not provide schedule awards based on whole
person impairments due to spinal conditions.
By decision dated May 22, 2007, the Office denied appellant’s claim for a schedule
award, finding that the evidence did not demonstrate a permanent, measurable, scheduled
impairment.
On August 20, 2007 appellant filed a request for reconsideration. He provided a July 27,
2007 medical report from his treating physician, Dr. Gary Kronick, a Board-certified internist,
who opined that appellant had clear symptoms of pain, stiffness and spasticity of his muscles in
both arms, which is currently under control due to the use of significant narcotic analgesics.
Dr. Kronick also stated that appellant was symptomatically bothered by carpal tunnel syndrome
on both of his hands.
The Office referred appellant’s case to an Office medical adviser to determine permanent
impairment of the upper extremities. In a September 13, 2007 medical report, the Office medical
adviser found that Dr. Kronick’s report did not include neurological findings and that carpal
tunnel syndrome is not an accepted condition. He concluded that appellant sustained a zero
percent permanent impairment to the upper extremities.
By decision dated October 1, 2007, the Office denied modification of the May 22, 2007
decision, determining that medical evidence was insufficient to establish that appellant had any
permanent impairment due to his accepted conditions.
On January 28, 2008 appellant requested further merit review. He submitted medical
reports dated June 28, 2007 through March 21, 2008 from Dr. Kronick, who briefly described
various check-up appointments, and two medical reports dated October 26, 2007 and January 24,
2008 Dr. Charles J. Buttaci, Board-certified in physical medicine and rehabilitation and pain
medicine, diagnosed axial neck pain with intermittent radicular symptoms in the bilateral upper
limbs and requested authorization to perform an MRI scan. The January 24, 2008 report served
as a second request for MRI scan authorization and described persisting pain in appellant’s neck
and back.
By decision dated April 29, 2008, the Office denied further merit review, on the grounds
that appellant did not submit any additional evidence relevant to the issue of whether he was
entitled to a schedule award.

4

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from the loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law to all
claimants, good administrative practice necessitates the use of a single set of tables so that there
may be uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.6
A schedule award is not payable for the loss, or loss of use, of a member or function of
the body not specifically listed in the Act and regulations.7 The members and functions listed in
the schedule award provision and the regulations do not include impairments of the back, brain
or the body as a whole.8 However, a claimant may be entitled to a schedule award for permanent
impairment to an upper or lower extremity even though the cause of the impairment originated in
the neck, shoulders or spine.
ANALYSIS -- ISSUE 1
The issue is whether appellant established that he sustained any permanent impairment of
a scheduled member entitling him to a schedule award. The Board finds this case is not in
posture for a decision.
The Office accepted that appellant sustained chronic bilateral C6-7 radiculopathy due to
his employment. Neither the Act nor the regulations provide for the payment of a schedule
award for the permanent loss of use of the back or spine.9 However, as the schedule award
provisions of the Act include the extremities, appellant may be entitled to a schedule award for
the permanent impairment to his upper or lower extremities even though the case of the
impairment originates in the spine.10
In a June 20, 2004 medical report, Dr. Murnane found that appellant sustained a seven
percent whole body impairment based on a spinal condition. The Office referred appellant for a
second opinion with Dr. Hughes, who determined that appellant did not sustain any permanent
residuals from his employment injury.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

See id. See also James Kennedy, Jr., 40 ECAB 620 (1989); Charles Dionne, 38 ECAB 306 (1986).

7

James E. Jenkins, 39 ECAB 860 (1988).

8

See 5 U.S.C. § 8101(19); John Litwinka, 41 ECAB 956 (1990).

9

See George E. Williams, 44 ECAB 530, 533 (1993).

10

See id.

5

The Office properly found that a conflict of medical opinion existed between
Drs. Murnane and Hughes as to appellant’s degree of permanent impairment. The case was
properly referred to an impartial medical examiner, Dr. Aguilar, to resolve the conflict and
determine the degree of permanent impairment to appellant’s upper extremities. He determined
that appellant sustained 15 percent whole person impairment based on a diagnostic evaluation of
the cervical spine. The Office medical adviser found that Dr. Aguilar did not document any
objective neurological deficiencies of scheduled members. The Office subsequently requested
clarification from Dr. Aguilar, however, he did not provide any additional opinion.
The Office properly referred appellant’s case to a second impartial medical examiner,
Dr. Mantica.11 In a March 21, 2007 medical report, Dr. Mantica determined that appellant
sustained a seven percent whole body impairment based on his degenerative disc disease. In the
May 21, 2007 report, the Office medical adviser correctly stated that whole person impairments
are not compensable under the schedule award provisions of the Act and regulations.12
However, the Office did not seek clarification from Dr. Mantica as to the permanent impairment
of a scheduled member.
In a situation where the Office secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the specialist’s opinion requires
clarification or elaboration, it must secure a supplemental report from the specialist to correct the
defect in his original report.13 If the impartial specialist is unable to clarify or elaborate on his
original report or if his supplemental report is also vague, speculative or lacking in rational, the
Office must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.14
Here, Dr. Mantica failed to properly evaluate appellant’s degree of permanent impairment to a
scheduled member and therefore his report requires further clarification.
The Board will set aside the October 1, 2007 decision and remand the case for further
development. The Office should seek a supplemental report from Dr. Mantica to resolve the
conflict in medical opinion. Dr. Mantica should be asked to apply Chapter 16 of the A.M.A.,
Guides addressing whether appellant sustained an impairment of his upper extremities due to his
accepted cervical condition. If he is unavailable or unwilling to clarify his opinion, the case
should be referred to another impartial medical specialist.15 After such further development as
the Office deems necessary, an appropriate decision should be issued regarding this matter.

11

See Guiseppe Aversa, 55 ECAB 164 (2003).

12

See supra note 9.

13

Raymond A. Fondots, 53 ECAB 637 (2002); April Ann Erickson, 28 ECAB 336 (1977).

14

Harold Travis, 30 ECAB 1071 (1979).

15

Id.; see also Guiseppe Aversa, supra note 11.

6

CONCLUSION
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the April 29, 2008 and October 1, 2007 decisions
of the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further action consistent with this opinion.16
Issued: March 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

In light of the Board’s determination on the first issue, the second issue is moot.

7

